Case 20-10044 Doc 2 Filed 01/08/20 Entered 01/08/20 16:29:51 Main Document Page 1 of 2

Fillin this information to identify the case:

Debtor nama Interurban Housing Corporation

 

United States Bankruptcy Court for the:

Louisiana

Case number (If known):

District of
(State)

 

 

Official Form 204

C) Check if this is an
amended filing

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders

12/15

A list of creditors holding the 20 largest unsecured clalms must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who Is an insider, as defined In 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20

largest unsecured claims.

Name of creditor and complete

; Name, telephone number, and ‘Nature of the clalm ‘Indicate If : Amount of unsecured claim
‘claim Is
lcontingent,
unliquidated, total claim amount and deduction for value of
‘or disputed ‘ collateral or setoff to calculate unsecured claim.

'
| "mailing address, including zip code email address of creditor
poo _ contact
'
: Global Stratedi i John Colangelo
a 7014 13th ‘Ave #202 ! feotangelo@glebalicansource.com
Brooklyn NY 11228 | 116-444-1461
2 & Water Board ' City of New Orleans
” es Yosoph St Now Oreans,LA70165 (504) 529-2837
3 | Ryan Brown : Phone: 985-605-0495
| | Biz and Street, Side, LA 70458-3611 | Fax: 985-643-6446
. ' | Eamest Anderson

Treless
1095 Avenus of the Americas, New York, NY
10036, USA 242.395.1000

5 Entergy of Now Orleans
| 1600 Perdido St, New Orteans, LA 70112

 

! Cox Cable of New Ontears
6 ‘ 3131 Elysian Fiekts Ave, New Orleans, LA 70122

t

i
'
!
}
|
i
i
L

7 i Capital One Bank
‘> Capital One
Altn: General Correspondence

P.O. Box 30285
Sait Lake City, UT 84130-0285

 

8 + Home Depot
2455 Paces Ferry Rd. Nw
Atlanta, GA 30339

 

 

Official Form 204

:(for exampte, trade
debts, bank loans,

‘professional
‘Services, and
government
contracts)

| Judgment
“Water bill

Promissory note

- cell bill
Aight bill

' cable bill

: credit card

' credit card

- contingent

, disputed

| disputed

disputed -

disputed

disputed

disputed

disputed

: If the claim fs fully unsecured, fill In ently unsecured |

: Claim amount. If claim |s partially secured, fill in

|
| Unsecured
claim

| Total claim, if | Deduction for
i partially ! valuo of

i secured ; collateral or

: | sotoft

|

, 3,000,000

3800.00
70,000.00

500.00

$00.00

150.00

63,000.00

$0,000.C0

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

page 1

4
Case 20-10044 Doc 2 Filed 01/08/20 Entered 01/08/20 16:29:51 Main Document Page 2 of 2

Debtor

Interurban Housing Corporation

 

Name

Namo of creditor. and complete
mailing address, Including zip code

- Name, telephone number, and ‘Nature of the clalm ‘indleate If Amount of unsecured claim
‘ emall address of creditor

; contact

‘professional
services, and
: igovernment
‘  yeontracts)

 

improvement

Lowes Hone
9 | 1000 Lowe's Soutovard, MooresvZe, NC 28117

 

Official Form 204

: (800) 445-6937

i(for example, trade
‘debts, bank loans,

Case number (7 known),

‘claim Is

_ {ff the claim Is fully unsecured, fill in only unsecured |

‘contingent, | claim amount. ff claim is partially secured, fill in
‘unliquidated, ! total claim amount and deduction for value of
(or disputed: collateral or setoff to calculate unsecured claim.

i

Total claim, if | Deduction for

; partially
: secured

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

a

page 2

{
i
i
i
